65381: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 65381


Short Caption:PACIFIC TRUST BANK VS. MELBROD, JR.Classification:Civil Appeal - General - Other


Related Case(s):65486


Lower Court Case(s):Clark Co. - Eighth Judicial District - A691418Case Status:Disposition Filed/Case Closed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:04/15/2014 / Paustian, KathleenSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


AppellantPacific Trust BankMichael R. Brooks
							(Brooks Hubley LLP)
						I-Che Lai
							(Brooks Hubley LLP)
						


RespondentBarbara H. MelbrodTroy L. Atkinson
							(Atkinson & Watkins, LLP)
						Justin L Watkins
							(Atkinson & Watkins, LLP)
						


RespondentGeorge W. Melbrod, Jr.Troy L. Atkinson
							(Atkinson & Watkins, LLP)
						Justin L Watkins
							(Atkinson & Watkins, LLP)
						


RespondentJean A. LuciaTroy L. Atkinson
							(Atkinson & Watkins, LLP)
						Justin L Watkins
							(Atkinson & Watkins, LLP)
						


RespondentRaymond LuciaTroy L. Atkinson
							(Atkinson & Watkins, LLP)
						Justin L Watkins
							(Atkinson & Watkins, LLP)
						



15-00570: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


04/09/2014Filing FeeFiling Fee Paid. $250.00 from Brooks Bauer.  Check no. 2230.


04/09/2014Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing Statement mailed to counsel)14-11339




04/09/2014Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.14-11348




04/15/2014Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Kathleen M. Paustian.14-11996




04/25/2014Docketing StatementFiled Docketing Statement Civil Appeals.14-13519




05/21/2014Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for June 18, 2014 at 9:30 a.m.14-16571




06/02/2014Notice/IncomingFiled Notice of Change of Firm Name (Brooks Bauer LLP to Brooks Hubley LLP).14-17833




06/23/2014Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.14-20577




06/26/2014Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant: 15 days transcript request; 90 days opening brief and appendix.14-20969




07/11/2014Transcript RequestFiled Certificate of No Transcript Request.14-22675




07/11/2014Notice/IncomingFiled Certificate of Service.14-22684




09/25/2014Order/Clerk'sFiled Order Granting Telephonic Extension. Opening Brief and Appendix due: October 1, 2014.14-31932




10/01/2014MotionFiled Motion for Stay of Briefing Schedule or, Alternatively, for Extension of Deadline to File the Opening Brief and Appendix.14-32703




12/19/2014Order/ProceduralFiled Order. Appellant: 11 days to file the opening brief and appendix.14-41448




12/31/2014MotionFiled Motion for Voluntary Dismissal of Appeal.14-42583




01/07/2015Order/DispositionalFiled Order Dismissing Appeal.  Cause appearing, appellant's motion for a voluntary dismissal of this appeal is granted.  "This appeal is DISMISSED."  Case Closed/No Remittitur Issued. SNP/MP.15-00570